Exhibit 10(q)(6)

AMENDMENT TO THE

ALCOA DEFERRED COMPENSATION PLAN

The American Jobs Creation Act of 2004 requires certain changes to plan
provisions effective January 1, 2005; therefore the plan is amended as follows:

 

1. The first paragraph is revised by adding the following:

All Credits in Participants’ accounts as of December 31, 2004, including any
Earnings Credits thereon after December 31, 2004, shall continue to be subject
to all Plan provisions in effect as of that date.

 

2. The following definitions are added:

“Key Employee” means a Key Employee as defined in Section 409A of the Internal
Revenue Code, or pursuant to any regulations promulgated thereunder, for whom a
distribution of Plan benefits is required to be delayed.

“Post-2004 Credits” means Salary Reduction Credits, Additional Salary Reduction
Credits, Incentive Compensation Deferral Credits, and Matching Company Credits
credited to a Participant’s account on and after January 1, 2005, including any
Earnings Credits on such amounts. Notwithstanding anything herein to the
contrary, Post-2004 Credits also include all Credits of any Participant with
less than three (3) years of Continuous Service as of January 1, 2005.

 

3. Section 8.2 is revised by adding the following:

All distributions of Post-2004 Credits made pursuant to the termination of the
Participant’s Continuous Service by reason other than retirement, or to the
extent such Post-2004 Credits are valued equal or less than $50,000, shall be
paid to the Participant as soon as administratively practical in a lump sum.

 

4. Section 8.3 is revised by adding the following:

All distributions of Post-2004 Credits made pursuant to the termination of the
Participant’s Continuous Service by reason of retirement and to the extent such
Post-2004 Credits are valued more than $50,000, shall be paid to the Participant
in ten (10) annual installments, unless the Participant made an irrevocable
election for a different distribution option as of the later of: i. June 30,
2005 or ii. within 30 days after becoming a Participant.

 

5. A new Section 8.8 is added as follows:

8.8 To the extent a Participant is a Key Employee, any distribution to the
Participant, will be delayed until the first day of the seventh month following
the date that the distribution would otherwise have begun. Other than Earnings
Credits, no other Credits will be applied to the Participant’s account during
that time.

 

6. In all other respects, the Plan is ratified and confirmed.